Dismissed and Memorandum Opinion filed May 27, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00298-CV
____________
 
IN THE INTEREST OF A.E.V., a child
 

 
On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2009-28202
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a final order adjudicating parentage and
conservatorship of a minor child signed December 23, 2009.  No clerk=s record has been filed.  On April
27, 2010, the court notified the parties that the record was past due.  The
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On May 3, 2010, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).  No response was
filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.